DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-final communication in response to communication filed 9/1/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 18, 19, 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. [20130314142] in view of Ponton [9077511].

With respect to claim 1, Tamura et al discloses a phase interpolator comprising: 
a decoder [fig.  4; fig. 14, fig. 15] configured to generate a first thermometer code [figure 15, b1-b8, /b1-b8], a second thermometer code [b9-b16, /b9-/b16] and, a selection signal [b0,/b0] based on a phase interpolation code [DD0-DD7]; 
a digital-to-analog converter (DAC) [fig.5 5, fig. 14 51(530); fig. 18], including a plurality of unit cells [5312,5313 for bb1-bb16] 
configured to determine two of a plurality of weight signals [W1-W4] as a first target weight signal and a second target weight signal based on the selection signal [ only 2 of  W1-W4 are active because of b0, /b0], and configured to adjust an amount of current of the first and second target weight signals by controlling the plurality of unit cells based on the first and second thermometer codes and the selection signal; and 
a phase mixer [fig. 11] configured to determine two of a plurality of input clock signals [Ø1-Ø4] as a first target clock signal and a second target clock signal corresponding to the first and second target weight signals, and configured to generate an output clock signal [CK,/CK] based on the first and second target weight signals and the first and second target clock signals, wherein a phase of the output clock signal is between phases of the first and second target clock signals, wherein the plurality of unit cells include first unit cells [5132,5313] and a second unit cell [5331-5334] that differs from the first unit cells.
Tamura et al does not disclose that are arranged in a matrix formation including a plurality of rows and a plurality of columns.
	However, figure 11 of Ponton discloses a phase interpolator that uses a row and column arrangement of cells for the decoder.  
	It would have been obvious to one skilled in the art at the time the invention was made to use a row and column layout of the current/unit cells since it was a known technique in the art. 
With respect to claim 3, the above combination discloses the phase interpolator of claim 1, wherein:
the plurality of unit cells are always turned on, and
each of the plurality of unit cells is assigned to one of the first and second target weight signals based on at least one of the first and second thermometer codes and the selection signal.
	With respect to claim 4, the above combination discloses the phase interpolator of claim 1, wherein when the number of the plurality of unit cells is J, the number of the first unit cells is (J- 1), where J is a natural number greater than or equal to four.
	With respect to claim 5, the above combination discloses the phase interpolator of claim 1, wherein:
a number of the plurality of input clock signals [4] and a number of the plurality of weight signals [4] are 2^K, where K is a natural number greater than or equal to one,
a number of bits of the selection signal is K [2: b0, /b0], and
a number of bits of the first thermometer code and a number of bits of the second thermometer code are determined based on a number of the plurality of unit cells.
	With respect to claim 6, the above combination discloses the phase interpolator of claim 1, wherein:
the plurality of input clock signals include a first input clock signal, a second input clock signal, a third input clock signal, and a fourth input clock signal in which two adjacent input clock signals have a phase difference of 90 degrees from each other,
the plurality of weight signals include a first weight signal, a second weight signal, a third weight signal, and a fourth weight signal that correspond to the first input clock signal, the second input clock signal, the third input clock signal and the fourth input clock signal, respectively,
the selection signal includes a first selection bit and a second selection bit,
the first thermometer code includes a plurality of row bits, and
the second thermometer code includes a plurality of column bits.
With respect to claim 18, the above combination discloses a communication device comprising:
a phase interpolator [fig. 5: 4 and 5] configured to generate a phase interpolation clock signal [CK] based on a phase interpolation code and a plurality of input clock signals [Ø1-Ø4]; and
a data sampler [3] configured to generate sample data by sampling an input data stream based on the phase interpolation clock signal, wherein:
the phase interpolator includes:
a decoder [fig.  4; fig. 14, fig. 15] configured to generate a first thermometer code [figure 15, b1-b8, /b1-b8], a second thermometer code [b9-b16, /b9-/b16], and a selection signal [b0,/b0] based on the phase interpolation code; 
a digital-to-analog converter (DAC) ) [fig.5 5, fig. 14 51(530); fig. 18] including a plurality of unit cells [5312,5313 for bb1-bb16] that are arranged in a matrix formation including a plurality of rows and a plurality of columns, configured to determine two of a plurality of weight signals [W1-W4] as a first target weight signal and a second target weight signal based on the selection signal [only 2 are active by b0,/b0], and configured to adjust an amount of current of the first and second target weight signals by controlling the plurality of unit cells based on the first and second thermometer codes and the selection signal; and 
a phase mixer [fig. 11] configured to determine two of the plurality of input clock signals as a first target clock signal and a second target clock signal corresponding to the first and second target weight signals and configured to generate the phase interpolation clock signal based on the first and second target weight signals and the first and second target clock signals, wherein a phase of the phase interpolation clock signal is between phases of the first and second target clock signals, and the plurality of unit cells include a first unit cell and a second unit cell[5331-5334] that are different types. [2 transistor and 4 transistor]
	With respect to claim 19, the above combination disclose the communication device of claim 18, further comprising: a clock generator [1] configured to generate the plurality of input clock signals; and a data processor [not shown but DATA goes somewhere] configured to perform a data processing operation on the sample data
	With respect to claim 21, the above combination disclose a phase interpolator comprising:
a decoder [fig.  4; fig. 14, fig. 15] that generates a first thermometer code, a second thermometer code, and a quadrant code based on a phase interpolation code [see Ponton];
a digital-to-analog converter (DAC) ) [fig.5 5, fig. 14 51(530); fig. 18] including current sources [5312,5313 of b1,/b1 to b16/b16] that are arranged in a matrix formation of rows and columns [taught by Ponton], wherein the DAC determines a first current provided by a first combination of the current sources and a second current provided by a second combination of the current sources, differing from the first combination of current sources, based on the first thermometer code, the second thermometer code, and the quadrant code; and
a phase mixer [fig. 11] that generates an output clock signal based on a first clock signal, a second clock signal [active clocks selected by b0,/b0], the first current, and the second current.
	With respect to claim 22, the above combination disclose rhe phase interpolator of claim 21, wherein the quadrant code determines whether the phase of the output clock signal is between 0 and 90 degrees, 90 and 180 degrees, 180 and 270 degrees, or 270 and 0 degrees.
	With respect to claim 23, the above combination disclose the phase interpolator of claim 21, wherein the quadrant code determines which of a plurality of clock signals, each having a different phase from the others, is used as the first clock signal and which is used as the second clock signal.
	With respect to claim 24, the above combination disclose the phase interpolator of claim 23, wherein the phase of the output clock signal is between a phase of the first clock signal and a phase of the second clock signal.
	With respect to claim 25, the above combination disclose the phase interpolator of claim 21, wherein the phase of the output clock signal is between a phase of the first clock signal and a phase of the second clock signal.
	With respect to claim 26, the above combination disclose the phase interpolator of claim 25, wherein the phase of the output clock signal is determined based on a difference between the first current and the second current.
	With respect to claim 24, the above combination disclose the phase interpolator of claim 26, wherein:
each of the first thermometer code, the second thermometer code, and the quadrant code are represented in binary, and
the smallest increment/decrement in the phase of the output clock signal achievable by the phase mixer is produced by a first combination of the first thermometer code, the second thermometer code, and the quadrant code having a single binary digit differing from a second combination of the first thermometer code, the second thermometer code, and the quadrant code.
	With respect to claim 28, the above combination disclose the phase interpolator of claim 25, wherein the DAC contributes a current from a first current source, among the current sources, based solely on the quadrant code.
	With respect to claim 29, the above combination disclose the phase interpolator of claim 25, wherein the DAC contributes a current from each of a first group of the current sources based on each of the first thermometer code, the second thermometer code, and the quadrant code.
	With respect to claim 30, the above combination disclose the phase interpolator of claim 29, wherein the first thermometer code identifies all rows, within the matrix formation, of the first group of current sources.
	With respect to claim 31, the above combination disclose the phase interpolator of claim 29, wherein the second thermometer code identifies all columns, within the matrix formation, of the first group of current sources.

Allowable Subject Matter
Claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
9/1/22